Exhibit 10.1

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”) is dated
as of December 31, 2007 and is by and between MEDALLION FINANCIAL CORP., a
Delaware corporation having an address of 437 Madison Avenue, New York, New York
10022 (the “Borrower”), and STERLING NATIONAL BANK, a national banking
association having an address of 650 Fifth Avenue, New York, New York 10019 (the
“Bank”).

RECITALS

A. The Borrower and the Bank entered into a Loan and Security Agreement dated
April 26, 2004 (the “Original Loan Agreement”), pursuant to which the Bank has
agreed to extend certain credit and make certain loans to the Borrower.

B. Pursuant to a First Amendment to Loan and Security Agreement dated July 28,
2005 (the “First Amendment”), the Borrower and the Bank amended the Original
Loan Agreement by, among other things, extending the Revolving Credit
Termination Date (as defined therein) to June 30, 2006.

C. Pursuant to a letter agreement dated June 15, 2006 (the “First Letter
Extension”), the Borrower and the Bank further amended the Original Loan
Agreement by, among other things, extending the Revolving Credit Termination
Date (as defined therein) to August 31, 2006.

D. Pursuant to a Second Amendment to Loan and Security Agreement dated
August 14, 2006 (the “Second Amendment”), the Borrower and the Bank further
amended the Original Loan Agreement by, among other things, extending the
Revolving Credit Termination Date (as defined therein) to June 30, 2007.

E. Pursuant to a letter agreement dated June 27, 2007 (the “Second Letter
Extension”), the Borrower and the Bank further amended the Original Loan
Agreement by extending the Revolving Credit Termination Date (as defined
therein) to July 31, 2007.

F. Pursuant to a Third Amendment to Loan and Security Agreement dated July 31,
2007 (the “Third Amendment”) (the Original Loan Agreement, as amended by the
First Amendment, the First Letter Extension, the Second Amendment, the Second
Letter Extension and the Third Amendment, is collectively referred to herein as
the “Loan Agreement”), the Borrower and the Bank further amended the Original
Loan Agreement by, among other things, extending the Revolving Credit
Termination Date (as defined therein) to June 30, 2008.

G. The Borrower has requested, and the Bank has agreed to make, certain
amendments to the Loan Agreement, all as more fully described herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

AGREEMENT

1. Defined Terms. Except as otherwise indicated herein, all words and terms
defined in the Loan Agreement shall have the same meanings when used herein.

2. Merger of Medallion Business Credit, LLC into Borrower.

(a) The Borrower represents to the Bank that, effective as of December 31, 2007,
Medallion Business Credit, LLC, which was a subsidiary of the Borrower and a
Pledgor under the Security Agreement, has merged with and into the Borrower,
with the Borrower being the surviving entity. Attached hereto as Exhibit A are
true, correct and complete copies of the documents effecting such merger, as
filed with the Secretary of State of the State of Delaware.

(b) The Borrower hereby acknowledges and agrees that all assets of Medallion
Business Credit, LLC that were previously pledged to the Bank as security for
the Obligations, including without limitation all Underlying Loans previously
held by Medallion Business Credit, LLC and pledged to the Bank, are now by
operation of law the assets of the Borrower, and that such assets continue to
be, and hereby are, mortgaged, pledged, hypothecated, transferred and granted to
the Bank as security for the Obligations pursuant to Section 3.1 of the Loan
Agreement to the same extent, and with the same effect, as if such assets were
owned and held by the Borrower since the date of the Original Loan Agreement.

3. Change in Definition of Underlying Loans. The definition of the term
“Underlying Loans” set forth in Section 1.1 of the Loan Agreement is hereby
amended and restated in its entirety as follows:

“Underlying Loans” shall mean all loans, credits, lines of credit and other
credit facilities now or hereafter owned and held by the Borrower or a Pledgor
which are listed or identified from time to time on the then most recent
Borrowing Base Certificate delivered by the Borrower to the Bank.

4. Substitute or Additional Collateral. Section 3.2(a) of the Loan Agreement is
hereby amended and restated in its entirety as follows:

(a)   (i) The Borrower shall have the right, from time to time at its election
but subject to the terms of this Section 3.2 and the other provisions of this
Agreement, to add one or more Eligible Underlying Loans to the Collateral
pledged to the Bank hereunder and/or to remove one or more Eligible Underlying
Loans from the Collateral pledged to the Bank hereunder.

(ii) In connection with the addition of any new Eligible Underlying Loan to the
Collateral pledged to the Bank

 

2



--------------------------------------------------------------------------------

hereunder, the Borrower shall give the Bank at least three (3) Business Days’
prior written notice of the Borrower’s intention to add such new Eligible
Underlying Loan to the Collateral, which notice shall be accompanied by such
documents, instruments and other materials as shall be reasonably required by
the Bank in order to enable the Bank to assess and evaluate the value and
adequacy of such new Eligible Underlying Loan. The Bank shall be deemed to have
approved such addition if the Bank has not objected to same within three
(3) Business Days after the Borrower has provided all of the materials required
by this clause (A). Upon the Bank’s approval or deemed approval of each such
Eligible Underlying Loan, the same shall automatically (without the need for any
further documentation) constitute part of the Collateral for all purposes under
this Agreement.

(iii) No Eligible Underlying Loan shall be removed from the Collateral pledged
to the Bank hereunder unless all of the following conditions are satisfied:

(A) No Default or Event of Default then exists hereunder, and no Default of
Event of Default will result from such removal.

(B) Immediately after such removal, the aggregate principal amount of all
Advances outstanding under this Agreement will not exceed the lesser of (1) the
Maximum Amount or (2) the Borrowing Base (as the Borrowing Base is reduced as a
result of the removal of the applicable Eligible Underlying Loan).

(C) The Borrower shall have given the Bank at least three (3) Business Days’
prior written notice of the Borrower’s intention to remove such Eligible
Underlying Loan(s), which notice shall be accompanied by a Borrowing Base
Certificate effective as of the date of such notice and prepared and calculated
as if the Eligible Underlying Loans to be removed had already been removed. The
Bank shall be deemed to have approved such removal if the Bank has not objected
to same within three (3) Business Days after the Borrower has provided all of
the materials required by this clause (C).

5. Amendments to Other Loan Documents. Each of the other Loan Documents is
hereby amended to the extent necessary to reflect the amendments to the terms of
the Loan Agreement effected by this Amendment. Without limiting the generality
of the foregoing, each of the other Loan Documents shall secure the Revolving
Credit Note (as defined below) to the same extent, and with the same effect, as
it secured the Prior Note (as defined below). The Borrower shall take or cause
to be taken such actions, and shall execute, deliver, file and/or record or
cause to be executed, delivered, filed and/or recorded such documents and other
instruments, as the Bank shall deem to be necessary or advisable in order to
confirm, implement or perfect the amendments to the other Loan Documents
effected by this Paragraph.

 

3



--------------------------------------------------------------------------------

6. No Defenses. The Borrower acknowledges that, as of the date hereof, the
aggregate outstanding principal balance under the Revolving Credit Loan is
$14,000,000. The Borrower acknowledges and agrees that, as of the date hereof,
it has no offsets, counterclaims or defenses of any nature whatsoever to its
Obligations to the Bank under the Loan Agreement or any of the other Loan
Documents, and hereby expressly waives and releases any and all claims against
the Bank which exist on the date hereof with respect thereto.

7. Substitute Note. Concurrently herewith, the Borrower is executing and
delivering to the Bank a Substitute Revolving Credit Note in the maximum
principal amount of $20,000,000 (the “Revolving Credit Note”) in substitution
for, but not in repayment of, the Substitute Revolving Credit Note dated
July 31, 2007 in the maximum principal amount of $20,000,000 previously issued
by the Borrower to the Bank (the “Prior Note”). The execution and delivery by
the Borrower of the Revolving Credit Note pursuant to the provisions hereof
shall not constitute a refinancing, repayment, accord and satisfaction or
novation of the Prior Note or the indebtedness evidenced thereby.

8. Amendments to Guaranty Agreement and Security Agreement. In order to induce
the Bank to enter into this Amendment and to amend the Loan Agreement as
provided herein, Medallion Funding Corp. and the Bank are executing a First
Amendment to Guaranty Agreement and a First Amendment to Security Agreement to
reflect the provisions of this Amendment.

9. Representations and Warranties. In order to induce the Bank to enter into
this Amendment and to amend the Loan Agreement as provided herein, the Borrower
hereby represents and warrants to the Bank that:

(a) All of the representations and warranties of the Borrower set forth in the
Loan Agreement are true, complete and correct in all material respects on and as
of the date hereof with the same force and effect as if made on and as of the
date hereof and as if set forth at length herein.

(b) After giving effect to this Amendment, no Event of Default presently exists
and is continuing on and as of the date hereof.

(c) Since the date of the Borrower’s most recent financial statements delivered
to the Bank, the Borrower has not experienced a material adverse effect in its
business, operations or financial condition.

(d) The Borrower has full power and authority to execute, deliver and perform
any action or step which may be necessary to carry out the terms of this
Amendment and this Amendment has been duly executed and delivered by the
Borrower and is the legal, valid and binding obligation of the Borrower
enforceable in accordance with its terms, subject to any applicable bankruptcy,
insolvency, general equity principles or other similar laws affecting the
enforcement of creditors’ rights generally.

 

4



--------------------------------------------------------------------------------

(e) The execution, delivery and performance of this Amendment will not
(i) violate any provision of any existing law, statute, rule, regulation or
ordinance, (ii) conflict with, result in a breach of, or constitute a default
under (A) the certificate of incorporation or by-laws of the Borrower, (B) any
order, judgment, award or decree of any court, governmental authority, bureau or
agency, or (C) any mortgage, indenture, lease, contract or other material
agreement or undertaking to which the Borrower is a party or by which the
Borrower or any of its properties or assets may be bound, or (iii) result in the
creation or imposition of any lien or other encumbrance upon or with respect to
any property or asset now owned or hereafter acquired by the Borrower, other
than liens in favor of the Bank, except, in the case of clauses (ii) and
(iii) above, for any deviation from the foregoing which would not reasonably be
expected to have a Material Adverse Effect.

(f) No consent, license, permit, approval or authorization of, exemption by,
notice to, report to, or registration, filing or declaration with any person is
required in connection with the execution, delivery and performance by the
Borrower of this Amendment or the validity thereof or the transactions
contemplated thereby, other than (i) filing or recordation of financing
statements and like documents in connection with the Liens granted in favor of
the Bank, (ii) those consents, if they were not obtained or made, which would
not reasonably be expected to have a Material Adverse Effect and (iii) filings
which the Borrower may be obligated to make with the Securities and Exchange
Commission.

10. Bank Costs. The Borrower shall reimburse the Bank on demand for all costs,
including reasonable legal fees and expenses and recording fees, incurred by the
Bank in connection with this Amendment and the transactions referenced herein.
If payment of such costs is not made within ten (10) days of the Bank’s demand
therefor, the Bank may, and the Borrower irrevocably authorizes the Bank to,
charge the Borrower’s account with the Bank or make an Advance under the
Revolving Credit Loan in order to satisfy such obligation of the Borrower.

11. Counterparts. This Amendment may be signed in several counterparts, each of
which shall be an original and all of which shall constitute one and the same
instrument.

12. No Change. Except as expressly set forth herein, all of the terms and
provisions of the Loan Agreement shall continue in full force and effect.

13. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

[Signatures on next page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date set forth on the first page hereof.

 

MEDALLION FINANCIAL CORP. By:  

/s/ Brian S. O’Leary

Name:   Brian S. O’Leary Title:   Chief Operating Officer STERLING NATIONAL BANK
By:  

/s/ Richard F. Assaf

Name:   Richard F. Assaf Title:   Vice President

 

6